DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/910,541, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, Application No.62/910,541, fails to provide support for at least “the second follower spaced distally along the shaft member from the first follower” as recited in .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "The reciprocating drive system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted to read “The surgical instrument”.
Claim 18 depends from rejected claim 17; therefore, is also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magno et al. (US 2019/0021765 A1).
Regarding claim 1, Magno discloses a reciprocating drive system (Fig. 13) for a surgical instrument (device 10; Fig. 1), comprising: a housing (housing 100; Figs. 13-14) defining a central axis (Fig. 14), the housing including: a proximal portion (portion of 100 towards handle) and an opposite distal portion (portion of 100 towards blade); an inner surface (inner surface of 100) and an outer surface (outer surface of 100), the inner surface defining a plurality of helical threads (double helical sweep 98; Fig. 14) extending along the proximal portion and the distal portion of the housing (Figs. 13-14); a shaft member (inner blade driver 60) positioned along the central axis (Fig. 12), the shaft member (60) including a proximal portion (portion of 60 towards handle) and an opposite distal portion (portion of 60 towards blade), the proximal portion or the distal portion of the shaft member defining a motive coupler (recessed portion of 60 that engages with bearing 68; Fig. 13) configured to receive torque from a motive source (motor) to rotate the shaft member (as first one way bearing 68 engages with and rotates the inner blade driver 60; [0043]); a first follower (proximal projecting member 96) engaged with, and extending radially outward from, the shaft member (60) and configured to correspondingly engage the plurality of helical threads (98) such that rotation of the shaft member translates the shaft member laterally along the central axis 
Regarding claim 2, Magno discloses a cutting member (inner blade 20) coupled to the distal portion of the shaft member (60) and extending distally therefrom (Fig. 13), the cutting member (20) operable to cut or resect tissue when the shaft member translates laterally along the central axis ([0040]).
Regarding claim 3, Magno discloses wherein the shaft member (60) includes a first recess (receiving area 106 of proximal projecting member 96; Fig. 18) and a second recess (receiving area 106 of distal projecting member 96; [0045]), the first recess and the second recess configured to receive the first follower and the second follower, respectively, and couple the first follower and the second follower to the shaft member ([0045], lines 10-14).
Regarding claim 4, Magno discloses wherein the first recess (proximal 106) is positioned at the proximal portion of the shaft member (Fig. 18), and the second recess (distal 106) is positioned at the distal portion of the shaft member, or at a place between the proximal portion and the distal portion (Figs. 16-17).
Regarding claim 5, Magno disclose wherein the housing (100) is comprised of a first portion (top half of 100) and a second portion (bottom half of 100), the first portion and the second portion each defining a semi-circular section (as the entirety of 100 has 
Regarding claim 6, Magno discloses wherein the plurality of helical threads includes a first helical thread (pitch of one side of the double helical sweep 98) and a second helical thread (pitch of the other side of the double helical sweep 98; [0045]), the first helical thread defined as right-handed helical threading (for example, the pitch that moves the followers in a forward direction), and the second helical thread defined as left-handed helical threading (for example, the opposing pitch that moves the followers in a rearward direction).
Regarding claim 7, Magno discloses wherein each thread of the first and the second helical threads intersect (Fig. 14), such that the first follower and the second follower can transition from following the first helical thread to following the second helical thread when the first follower or the second follower reaches a proximal end, or a distal end, of the first helical thread or the second helical thread, respectively ([0045]).
Regarding claim 9, Magno discloses surgical instrument (device 10; Fig. 1), comprising: an instrument handle (handpiece 12) having a proximal portion and a distal portion (Fig. 1); a housing (housing 100) positioned within the instrument handle (Figs. 1, 13) and defining a central axis (Fig. 13), the housing (100) including: a proximal portion (towards handle) and an opposite distal portion (towards blade); an inner surface and an outer surface (Fig. 13), the inner surface defining a plurality of helical threads (double helical sweep 98; Figs. 13, 14) extending along the proximal portion and the distal portion of the housing ([0045]); a shaft member (driver 60) positioned 
Regarding claim 10, Magno discloses a second follower (distal projecting member 96) engaged with, and extending radially outward from the second recess (distal receiving area 106) of the shaft member (Figs. 16-17), the second follower spaced distally along the shaft member from the first follower (Figs. 16-17) and configured to correspondingly engage the plurality of helical threads (98) such that rotation of the shaft member translates the shaft member laterally along the central axis ([0045]).

Regarding claim 12, Magno discloses wherein the first follower (proximal 96) and the second follower (distal 96) are circumferentially offset by 180 degrees relative to each other (Figs. 16-17).
Regarding claim 13, Magno discloses wherein the first follower (proximal 96) and the second follower (distal 96) each include a body portion (connecting portion 102) and a thread engaging portion (projecting portion 104), the thread engaging portion extending radially outward from the body portion and configured to correspondingly engage the plurality of helical threads (Fig. 18; [0045]).
Regarding claim 14, Magno discloses wherein the body portion is circular in shape (Fig. 18).  
Regarding claim 16, Magno disclose wherein the housing (100) is comprised of a first portion (top half of 100) and a second portion (bottom half of 100), the first portion and the second portion each defining a semi-circular section (as the entirety of 100 has a circular circumference) of the plurality of helical threads (98) on respective inner surfaces, the first portion and the second portion together defining the plurality of helical threads (Figs. 13-14).
Regarding claim 17, Magno discloses wherein the plurality of helical threads includes a first helical thread (pitch of one side of the double helical sweep 98) and a second helical thread (pitch of the other side of the double helical sweep 98; [0045]), the first helical thread defined as right-handed helical threading (for example, the pitch that 
Regarding claim 18, Magno discloses wherein each thread of the first and the second helical threads intersect (Fig. 14), such that the first follower and the second follower can transition from following the first helical thread to following the second helical thread when the first follower or the second follower reaches a proximal end, or a distal end, of the first helical thread or the second helical thread, respectively ([0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno et al. (US 2019/0021765 A1).
Regarding claim 15, Magno fails to disclose wherein the body portion is rectangular in shape.
However, Magno teaches that the body portion (connecting portion 102) may be circular in shape (Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body portion of Magno to be rectangular in shape as an obvious matter of design choice, since applicant has not disclosed that the shape of the body portion solves any stated problem or is for any particular purpose (i.e. the body portion can form a generally circular shape, a rectangular shape, or a variety of other three-dimensional shapes; [0046]) and it appears that the invention would perform equally well with a rectangular shape as it would a circular shape.

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiester (US 8,006,578 B2) is noted for teaching a reciprocating drive system with interior helical threads and two followers similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771